DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment received May 7, 2020 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  See MPEP §609.02.  
The information disclosure statements filed May 7, 2020 and September 14, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, 
Drawings
The drawings received on May 7, 2020 are acceptable.
Specification
The disclosure of the disclosure is objected to because:
The continuing information in para 0001 is not updated to indicate that the parent has issued as US Patent No. 10,686,200 on June 16, 2020.
The presence of double commas in para 0058.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  using “a second elastic base” twice (lines 8-9); the second instance should use the definite article ‘the’.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  using the acronym “phr” (line 2) without first defining it.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0072988 (Frisch et al.) in view of US 2002/0106954 (Sakumoto) and US 2005/0035560 (Segawa et al.). 
	As to claim 21, Frisch et al. teach a frame gasket for a fuel cell, comprising: a base (flat portion of gasket [10]), which is positioned along an edge of a separator (e.g. anode bipolar plate [22] cathode bipolar plate [24]) to a predetermined width and height, and which includes a first elastic base and reinforced fibers mixed (elastomeric sealing material that includes reinforcing filler) therein to ensure sealing of a fuel cell stack; and 
	Frisch et al. do not (a) specifically state that the reinforcing filler is a fiber, or (b) teach that the plurality of first projection units include a material including a second elastic base, and a plurality of the second projection units including a second elastic base are further provide on the plurality of the first projection units. 
	With respect to (a), Sakumoto teaches of reinforcing material that is fibrous (para 0013).  The substitution one reinforcing material structure (e.g. fiber of Sakumoto) for another (e.g. undisclosed Frisch et al.) within a seal would yield the predictable result of providing a reinforcing to a seal. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute a fibrous reinforcing material for that with a non-disclosed shape as the reinforcing material, as the substitution would yield the predictable result of acting as reinforcement within a seal.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b), Segawa et al. teach of a seal using a second projection provided further on a first projection unit, wherein the materials of the first projection unit and second projection unit are the same (i.e. a second elastic base, as claimed) (fig. 1; 
	As to claim 22, Frisch et al.’s plurality of the first projection units (beads [11]) extend from the upper end of the base, and the base and the plurality of the first projection units extend along the edge of the separator (e.g. anode bipolar plate [22] cathode bipolar plate [24]) to form a closed loop (figs. 2 and 5, which show where the seal goes around the separator, and para 0029, which states that the seal is unitary; see also para 0117-0130).  
	As to claim 23, Frisch et al.’s first elastic base is a same as the second elastic base, and the base and the plurality of the first projection units are integrally molded (fig. 2; para 0064, 0076-0085; same material, unitary molded seal).

 	Frisch et al. do not teach a content of the reinforced fibers is lower in the plurality of the first projection units than in the base.
	However, Sakumoto teaches of a similar seal with projection [23] on a base [22] (e.g. fig. 4).  Sakumoto specifically teaches that the surface layer (as applied to the projections) should have a lower hardness so loads can be distributed easily (para 0044).  The motivation to decrease the reinforced material (present in Frisch et al.’s projection units) such that a content of the reinforced fibers is lower in the plurality of the first projection units than in the base is to lower the hardness of the surface layer/projections, such that loads can be distributed easily (as taught by Sakumoto; para 0044)  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to decrease the reinforced material such that a content of the reinforced fibers is lower in the plurality of the first projection units than in the base is to lower the hardness of the surface layer/projections, such that loads can be distributed easily. 
	As to claim 25, Frisch et al. teach the base includes 5-50 parts by weight of a reinforcing filler (reinforced fibers), wherein 100 parts of by weight of a polydiorganosiloxane (para 0076-0085).  This would overlap the claimed range of 10-30 phr of reinforced fibers based on 100 phr content of the first elastic base (as the presence of the other materials would not overcome the overlapping range).  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). 
	As to claim 26, Frisch et al. teaches the first elastic base includes silicone-based rubbers (para 0028, 0076-0085).
	As to claim 27, Frisch et al. teach that the first projection units include a material including a second elastic base and the reinforced fibers mixed therein (fig. 2; para 0076-0085; same material).
 	Frisch et al. do not teach the second elastic base has a hardness that is lower than a hardness of the first elastic base.
	However, Sakumoto teaches of a similar seal with projection [23] on a base [22] (e.g. fig. 4).  Sakumoto specifically teaches that the surface layer (as applied to the projections) should have a lower hardness so loads can be distributed easily (para 0044).  The motivation of having the second elastic base has a hardness that is lower than a hardness of the first elastic base is so that loads can be distributed easily (para 0044).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to have the second elastic base has a hardness that is lower than a hardness of the first elastic base is so that loads can be distributed easily.
	As to claim 28, Frisch et al. teach of using silica as a reinforcing filler (para 0091-0092).
	Frisch et al. do not teach that the reinforced fibers include at least one of carbon fibers, glass fibers, and aramid fibers.
Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use glass or carbon nonwoven as the reinforcing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
	As to claim 30, Frisch et al.’s plurality of the first projection units (beads [11]) is provided on the upper end of the base to be spaced apart from each other, and the plurality of the first projection units form a closed loop on an upper side of the base (figs. 2 and 5, which show where the seal goes around the separator, and para 0029, which states that the seal is unitary; see also para 0117-0130).
	As to claim 33, Frisch et al.’s plurality of the first projection units [11] is provided to be spaced apart from each other on the upper end of the base, and the plurality of the 
	As to claim 33, Frisch et al. teach the plurality of the first projection units (beads [11]) is provided to be spaced apart from each other on either of the upper end and a lower end of the base, and the plurality of the first projections forms a closed loop on either of upper and lower sides of the base (figs. 2 and 5, which show where the seal goes around the separator, and para 0029, which states that the seal is unitary; see also para 0117-0130).  
	As to claim 34, it is first noted that the fuel cell of claim 21 has been rendered obvious above and is incorporated herein but not reiterated herein for brevity’s sake.  The method comprises molding the base using a material including the first elastic base and the reinforced fibers mixed therein; and molding a plurality of first projection units using a material, including a second elastic base, on the upper end of the base (as the product is molded and the first elastic base and the second base are the same) (fig. 2; para 0064, 0076-0085).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. in view of Sakumoto and Segawa et al., as applied to claim 21 above, further in view of US 2013/0052565 (Ridgeway et al.). 
	As to claim 29, Frisch et al. teach of a plurality of first projection units [11] to provide proper sealing against opposing surfaces as well as a reinforcing fillers (para 0062, 0078; 
	The combination do not teach a width of the plurality of the second projection units is smaller than a fiber length of the reinforced fibers, and the width of the plurality of the first projection units is larger than the fiber width length of the reinforced fibers.
	However, Ridgeway et al. teach of a seal, specifically one with reinforcing fibers, wherein the length of the fiber is a result effective variable, as it effects expansion of the material of the seal during bonding.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/filed to have a width of the plurality of the second projection units is smaller than a fiber length of the reinforced fibers, and the width of the plurality of the first projection units is larger than the fiber width length of the reinforced fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. in view of Sakumoto and Segawa et al., as applied to claim 21 and claim 30 . 
	As to claim 31, Frisch et al. teach the plurality of first projection units (beads [11]) extend from an upper side of the base (fig. 2). 
	Frisch et al. do not teach that arrangement lines of the plurality of the first projection units are inclined at different angles.  
	However, this is seen as a change in shape.  The Office has held a change in shape to be obvious.  See MPEP §2144.04(IV)(B).  Additionally, Yamamoto et al. is relied upon to show that shapes regarding sealing features are merely a change in shape, where parallel features (fig. 4, [83] (appended with letters)), as well as crossing features (fig. 9, [83] (appended with letters)).  (Note: Although Yamamoto et al.’s sealing features are grooves instead of projections, like in Frisch et al., the general teaching is that the arrangement features relied upon for sealing is merely a change in shape.)
	As to claim 32, Frisch et al. teach the plurality of first projection units (beads [11]) extend from an upper side of the base (fig. 2). 
	Frisch et al. do not teach that arrangement lines of the plurality of the first projection units are parallel to each other in a zigzag arrangement or cross each other on the upper end of the base.  
	However, this is seen as a change in shape.  The Office has held a change in shape to be obvious.  See MPEP §2144.04(IV)(B). Additionally, Yamamoto et al. is relied upon to show that shapes regarding sealing features are merely a change in shape, where parallel features (fig. 4, [83] (appended with letters)), as well as crossing features (fig. 9, [83] (appended with letters)).  (Note: Although Yamamoto et al.’s sealing features are grooves instead of projections, like in Frisch et al., the general teaching is that the arrangement features relied upon for sealing is merely a change in shape.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759